Exhibit 10.13
 
SEPARATION AGREEMENT
 
This Separation Agreement (“Agreement”) is between Jay Levy (“Executive”) and
Unigene Laboratories, Inc. (“Unigene”), dated the 16th day of March, 2010.
 
WHEREAS, Executive was employed by Unigene pursuant to an Employment Agreement
dated January 1, 2000, as amended by a First Amendment dated December 22, 2008;
and
 
WHEREAS, Unigene will terminate Employee’s employment without “cause,” as that
term is defined in Employee’s Employment Agreement, effective as of the
occurrence of the First Restated Closing under that certain Amended and Restated
Financing Agreement, dated as of March 16, 2010, by and among Unigene, the
lenders party thereto and Victory Park Management, LLC, as agent (the
“Termination Date”).
 
NOW, THEREFORE, in consideration of the mutual promises set forth below, the
parties agree as follows:
 
1.           Compensation and Benefits.
 
(a)           Unigene will pay severance to Executive in a lump sum equal to
Executive’s current annual salary ($71,250), which will be paid as soon as
practicable following the Termination Date, but no later than 90 days
thereafter.
 
(b)           All options currently issued and held by Executive as of the
Termination Date, including any under the terms of Unigene’s 2006 Stock-Based
Incentive Compensation Plan, as amended (or any predecessor plan) (the “Plan”),
will remain exercisable until the earlier of (i) three and one-half (3 1/2)
years after Executive’s Termination Date or (ii) the date the exercise period
for the options would have expired if Executive had remained in his current
positions as a director and employee.
 
 

--------------------------------------------------------------------------------

 
(c)           If permitted pursuant to the Unigene healthcare plan governing
documents in effect as of the date of this Agreement, Executive will continue to
receive healthcare benefits under Unigene’s healthcare plan, with Unigene’s
paying that portion of the premium associated with the coverage that it would
pay if Executive was then a current eligible employee and with family coverage
at least as favorable to Executive as the most extensive healthcare benefit
offered by Unigene to any employee, for a period of one (1) year following the
Termination Date, at which time Executive’s healthcare benefits under Unigene’s
healthcare plan will end, and Executive will receive a notification of COBRA
rights.  If for any reason Unigene cannot continue Executive’s healthcare
coverage under the terms of the immediately preceding sentence under Unigene’s
regular healthcare plan after the Termination Date, Unigene will pay Executive’s
COBRA payments for a period of one (1) year following the Termination Date.  In
no event shall Unigene be required to provide individual or family healthcare
coverage to Executive or his family except as part of Unigene’s regular
healthcare plan or under COBRA.  Unigene shall not be required to amend its
healthcare plan to comply with this paragraph.
 
2.           Resignation of Board Position.  In exchange for the good and
valuable consideration set forth above, Executive will immediately resign from
his position as Chairman of Unigene’s Board of Directors, which resignation
shall be effective upon the Termination Date.  Notwithstanding his resignation,
Executive will be invited as an observer to all future meetings of Unigene’s
Board of Directors, provided Executive executes and delivers to Unigene a
confidentiality agreement in a form satisfactory to Unigene prior to any such
meeting.
 
3.           D&O Coverage and Indemnification.  In addition to any rights to
indemnification to which Executive is entitled under Unigene’s Certificate of
Incorporation and Bylaws, Unigene shall indemnify Executive at all times after
his employment terminates pursuant to this agreement to the maximum extent
permitted under the Delaware General Corporation Law or any successor provision
thereof, including its provisions regarding advancement of costs and attorneys’
fees, in connection with any action, suit, investigation or proceeding based in
whole or in part upon Executive’s actions, inaction, or status as an employee,
officer, or director of Unigene.  At all times during and after the termination
of Executive’s employment, Executive shall be covered to the same extent as
directors of the Board or officers under any directors and officers liability
insurance policy maintained in effect by Unigene.
 
 
-2-

--------------------------------------------------------------------------------

 
4.           Binding Effect.  This Agreement is binding upon and shall inure to
the benefit of anyone who succeeds to the rights, interests or responsibilities
of the parties.
 
5.           Entire Agreement.  This Agreement is the entire agreement between
Executive and Unigene with respect to Executive’s termination of employment and
position as Chairman of the Board.  It supersedes any existing oral or written
agreements with respect to Executive’s employment or termination of employment
with Unigene and position as Chairman of the Board.
 
6.           Amendment.  This Agreement cannot be amended, except by a written
document signed by the party against whom enforcement of any such amendment is
sought.
 
7.           Governing Law.  This Agreement shall be interpreted in accordance
with the laws of the State of New Jersey, without regard to its principles of
conflicts of law.


[no more text on this page]




 
-3-

--------------------------------------------------------------------------------

 


                  IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be executed as of the day and year above written.


/s/ Jay Levy
JAY LEVY


Dated:  March 16, 2010




UNIGENE LABORATORIES, INC.




By: /s/ William Steinhauer


Name: William Steinhauer
Title:  Vice President of Finance


Dated:  March 16, 2010